BROWN, J.
(dissenting).
I am unable to concur with my brethren in this case. The intention of the parties, as expressed by their written contract, should prevail, though the result be to deprive plaintiff of his right of recovery. Fairly construed, it seems clear that the parties intended the policy to become operative and in force as of its date, though the first premium was not paid for sixteen days subsequent to that date. So construed, it had expired at the date of 'the insured’s death. The confusion likely to result from the decision may well be imagined. Thousands of life insurance policies heretofore issued will become wholly indefinite and uncertain as to the time when they will lapse for nonpayment of premiums, and give rise to controversies as to the date of actual delivery —a condition, if the contract in this case is a fair guide, the parties intended to guard against.